Citation Nr: 1747930	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-09 354		DATE
	
	

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include recognition as surviving spouse under VA law for the purpose of entitlement to Dependency and Indemnity Compensation (DIC) benefits.


ORDER

The appellant does not qualify for entitlement to DIC benefits.


FINDINGS OF FACT

1.  The Veteran served on active duty in 1945. 

2.  He married the appellant in June 2013 and passed away in August 2013; they did not have any children together.

3.  VA cannot recognize any period of common law marriage between the appellant and the Veteran.
CONCLUSION OF LAW

The appellant cannot be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA DIC benefits.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1310, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.102, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served as a recognized guerilla from May to September 1945 and passed away in August 2013.  He married the appellant, his surviving spouse, in June 2013.  She appeared at a hearing before the below-signed Veterans Law Judge in February 2016.

A surviving spouse may qualify for dependency and indemnity compensation if the marriage to the Veteran occurred before or during his service or, if married to him after his separation from service:  before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; for 1 year or more; or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §3.54.  In this case, the appellant married the Veteran more than 15 years after his service and there is no evidence -and she does not allege- that a child was born to them during, or prior to, the marriage.

Although the appellant contends that she and the Veteran lived together for a number of years prior to getting married, common law marriage is not recognized in the Philippines.  Lamour v. Peake, 544 F.3d 1317, 1321 (Fed. Cir. 2008).  VA may not recognize any period of time that the appellant and the Veteran lived together prior to their marriage in 2013.  38 C.F.R. § 3.205; and see VAOPGCPREC 58-91 (June 17, 1991). 

As the appellant was married to the Veteran for less than one year, and no prior common law marriage period can be recognized, she does not qualify for compensation pursuant to 38 C.F.R. § 3.54.  Her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); and see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Jebby Rasputnis, Counsel



Department of Veterans Affairs


